DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because “configured remove” (l. 1) should be amended to read   - - configured to remove - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 13, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prettyman et al. (US 2,459,738).
Regarding claim 1, Prettyman et al., herein Prettyman, discloses a device (fig. 1), comprising: a frame (10); a first upper clamp (right clamping screw 19) and a second upper clamp (middle clamping screw 19) hanging from the frame (10); a first stack line (rightmost 22 and 31-33), including: a first lower clamp (right clamping piece 23; fig. 3) aligned with the first upper clamp (right clamping screw 19); and a first weight platform (right weight supporting plate 32) configured to carry a first user-defined amount of weight (right weight 33); a second stack line (middle 22 and 31-33), including: a second lower clamp (middle clamping piece 23) aligned with the second upper clamp (middle clamping screw 19); and a second weight platform (middle weight supporting plate 32) configured to carry a second user-defined amount of weight (middle weight 33); and a tensioning platform (38) configured to uniformly move the first weight platform (right weight supporting plate 32) and the second weight platform (middle weight supporting plate 32) between: a first distance relative to the first upper clamp (19) and the second upper clamp (19); and a second distance, greater than the first distance, relative to the first upper clamp (19) and the second upper clamp (as plate 38 is attached to each separate weight supporting plate 32, plate 38 uniformly moves each weight supporting plate, from a higher position, closer to clamping screws 19, to a lower position, further from clamping screws 19; c. 3, ll. 27-36 and 46-58).
Regarding claim 9, Prettyman discloses a system (fig. 1), comprising: a first sample (right cord 18) held at a first upper end by a first upper clamp (19) and held at a first lower end by a first lower clamp (23); a second sample (middle cord 18) held at a second upper end by a second upper clamp (19) and held at a second lower end by a second lower clamp (23); a first stack line (right 22 and 31-33) connected to the first lower clamp (23) and to a first predefined amount of weight (33); a second stack line (middle 22 and 31-33) connected to the second lower clamp (23) and to a second predefined amount of weight (33); and a tensioning platform (38) configured to move between: a first position (lower position) at which a first tension based on the first predefined amount of weight (right weight 33) is applied to the first sample (right cord 18) via the first stack line (right 22 and 31-33) and a second tension based on the second predefined amount of weight (middle weight 33) is applied via the second stack line (middle 22 and 31-33) to the second sample (middle cord 18); and a second position (higher position) at which the first tension is removed from the first sample (18) and the second tension is removed from the second sample (plate 38 moves between a higher position, at which first and second tensions based on weights 33 are applied to cords 18 via sliding elements 22, rods 31, weights 33, and weight supporting plates 32, and a lower position at which first and second tensions are removed from cords 18; fig. 1).
Regarding claims 4-6 and 16, Prettyman discloses wherein the first weight platform (right weight supporting plate 32) and the second weight platform (middle weight supporting plate 32) are each configurable to carry a variable amount of weight (different weights 33 may be used; c. 4, ll. 66-70); wherein the first stack line and the second stack line (22 and 31-33) are of a uniform height (sliding elements 22 are initially set to be the same height; c. 3, ll. 46-51); further comprising: a chamber (closed compartment) in which the frame (10) is located that is configured to maintain a predefined atmosphere and maintain a predefined temperature (the cord testing machine includes a closed compartment having means for circulation of heated air and control of humidity; c. 5, ll. 15-20); further comprising: a chamber (closed compartment) containing a controlled atmosphere at a controlled temperature in which the first sample and the second sample (18) are located (the cord testing machine includes a closed compartment having means for circulation of heated air and control of humidity; c. 5, ll. 15-20).
Regarding claims 7 and 8, Prettyman discloses the first upper clamp (19) and the first lower clamp (23) are configured to hold a first sample (18) under a first tension applied via the first weight platform (32) when the tensioning platform (38) is positioned at the second distance (clamping screw 19 and clamping piece 23 hold a first cord 18 under a first tension applied via first weight supporting plate 32 when plate 38 is at a lower position; fig. 1); and the second upper clamp (19) and the second lower clamp (23) are configured to hold a second sample (18) under a second tension applied via the second weight platform (32) when the tensioning platform (38) is positioned at the second distance (clamping screw 19 and clamping piece 23 hold a second cord 18 under a second tension applied via weight supporting plate 32 when plate 38 is at a higher position); the first upper clamp (19) is held from a first rail (16) of the frame (10) at a first height relative to the tensioning platform (clamping screw 19 is held from bracket 16 at a first height relative to plate 38); the second upper clamp (19) is held from a second rail (16) of the frame (10) at a second height, less than the first height, relative to the tensioning platform (when plate 38 is at a higher position, clamping screw 19 is held from bracket 16 at a second height, less than the first height, relative to plate 38); the first stack line (22 and 31-33) is a first length; and the second stack line (22 and 31-33) is a second length less than the first length (as sliding elements 22 move up after initially being arranged in the same horizontal plane, the mechanism from sliding elements 22 to weight supporting plate 23 may move to have different lengths; c. 3, ll. 46-51). 
Regarding claims 10, 13, and 15, Prettyman discloses wherein the tensioning platform (38) is configured remove slack from the first sample (18) and the second sample (18) at a uniform rate when moved from the second position (higher position) to the first position (when plate 38 is moved from a higher position to a lower position, slack would be removed from cords 18 at a uniform rate; fig. 1); wherein the first upper clamp (19), the second upper clamp (19), and the tensioning platform (38) are mounted in a frame (10; fig. 1); wherein the first predefined amount of weight (33) is different from the second predefined amount of weight (different weights 33 may be used; c. 4, ll. 66-70). 
Regarding method claims 17 and 20, Prettyman discloses a method, comprising: loading a first predefined amount of weight (right weight 33) on a first stack line (22 and 31-33); loading a second predefined amount of weight (middle weight 33) on a second stack line (22 and 31-33); positioning the first stack line and the second stack line on a tensioning platform (38) in alignment with a first upper clamp (right clamping screw 19) and a second upper clamp (middle clamping screw 19) respectively when the tensioning platform (38) is a first distance away from the first upper clamp (19) and the second upper clamp (during initial setup, first and second stack mechanisms including sliding elements 22, rods 31, weights 33, and weight supporting plates 32 are positioned on plate 32 in alignment with clamping screws 19 when plate 38 is at a higher position; c. 3, ll. 46-51); clamping a first sample (18) to a first lower clamp (23) of the first stack line (22 and 31-33) and the first upper clamp (19); clamping a second sample (18) to a second lower clamp (23) of the second stack line (22 and 31-33) and the second upper clamp (19); and moving the tensioning platform (38) to a second distance (lower position) away from the first upper clamp and the second upper clamp (19) that is greater than the first distance (when plate 38 is at a lower position, plate 38 is further away from clamping screws 19) such that the first stack line and the second stack line (22 and 31-33) are suspended above the tensioning platform (38) to apply a first tension to the first sample (18) based on the first predefined amount of weight (33) and a second tension to the second sample (18) based on the second predefined amount of weight (when weights 33 are different and plate 38 is at a lower position, weights 33 and weight supporting plates 32 are suspended above plate 38 and applies a first tension to one weight 33 and a second different tension to a different weight 33; fig. 1 and c. 4, ll. 66-70); maintaining the first sample and the second sample (18) at a predefined atmosphere and temperature for a predefined amount of time while the tensioning platform (38) is located the second distance away from the first upper clamp (19) and the second upper clamp (the cord testing machine includes a closed compartment having means for circulation of heated air and control of humidity and cords 18 would be in a predefined humidity and temperature while plate 38 is at an position; c. 5, ll. 15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prettyman et al. (US 2,459,738).
Regarding claims 2 and 14, Prettyman discloses the invention as set forth above with regard to claims 1 and 9. 
Although Prettyman is silent on a separator between weight platforms, it is well known in the mechanical arts to provide some dividing means between moving weights.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Prettyman with a divider between each stack of moving weights, to prevent damage from the weights colliding while moving.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prettyman et al. (US 2,459,738) in view of Yamaguchi (JP 07-257855 A).
Regarding claim 12, Prettyman discloses the method as set forth above with regard to claim 9. 
Prettyman is silent on a lever to move the tensioning platform.
Yamaguchi teaches a lifting mechanism that, includes a selectively removable lever (2, 23), the lever (2, 23) being configured to provide a mechanical advantage in moving a weight (80) between a first position and a second position (lever 23 and lever block 2 provide a mechanical advantage in moving weight 80 moving higher and lower positions; fig. 1).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Prettyman with the lever mechanism of Yamaguchi to allow an operator to easily move the weight supporting plates of Prettyman to higher and lower positions (Yamaguchi, Abstract, Purpose). In modifying the apparatus of Prettyman with the lever of Yamaguchi, the lever would move plate 38 of Prettyman, which is connected to and moves with weights 33.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prettyman et al. (US 2,459,738) in view of Zhao et al. (US 8,573,064 B2).
Regarding claim 18, Prettyman discloses the method as set forth above with regard to claim 17. 
Prettyman is silent on generating an alert in response to a sample breaking.
Zhao et al., herein Zhao, teaches a tension test apparatus (fig. 3) that, in response to a sample (5) breaking, generates an alert (c. 6, ll. 9-14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Prettyman with the sample breaking alert of Zhao to prevent damage of the instrument by monitoring when a sample breaks (Zhao, c. 6, ll. 4-9). 

Allowable Subject Matter
Claims 3, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “a pad disposed between the tensioning platform and the first stack line, the pad further comprising: a cushioning layer configured to mitigate a force of impact from the first stack line on the tensioning platform; and a non-stick layer disposed between the cushioning layer and the first stack line configured to prevent the first stack line from adhering to the cushioning layer” in combination with the remaining claim elements as recited in claim 3.
The prior art does not disclose or suggest “a pad disposed between the tensioning platform and the first stack line, the pad having a non-stick layer configured to prevent the first stack line from adhering to the pad” in combination with the remaining claim elements as recited in claim 11.
The prior art does not disclose or suggest “in response to one of the first sample and the second sample breaking, dissipating a force of impact to a non-broken sample via a pad disposed on the tensioning platform” in combination with the remaining claim elements as recited in claim 19.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berman et al. (US 3,808,880) is cited for its disclosure of a testing apparatus having a test specimen (40) supported in an oven (34) by upper and lower clamps (50, 60) and a tensioning platform (26) holding a weight (28) that is raised and lowered (fig. 3).
Kaneda (US 7,938,015 B2) is cited for disclosing a testing machine (fig. 1) with a specimen (SP) held by upper and lower clamps (18a, 18b) and supporting platforms that move apart relative to one another. 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852